Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 8 are rejected under 35 U.S.C. 102(1) as being anticipated by Oliver (GB 1531203).
Regarding claim-1, Oliver discloses a method of removing particle contaminants (hydrogenation catalysts) from a fluid stream (soybean oil) within an electrostatic separator (electrofilter 14, Fig.1) (Pg.2 line93 to Pg.4 line96), comprising the steps of: 
providing electrostatically-charged porous material within the electrostatic separator (electrofilter 14) (The electofilter 14 is a pressure vessel 15 containing a porous particulate bed disposed in an intense electric filed so that solids in the organic liquid are removed by their induced adherence to the particulate bed. The electrofilter is 14 is formed of a metal vessel 15 with an inlet 42 and outlet 56 and contains a suitable particulate solid material 44 completely filling its interior, Pg.4 line24-32; and also check Pg.4 lines 52-55, Fig.1), the porous material 
passing the fluid stream through the electostatically-charged porous material (The elecrofilter 14 receives preferably a continuous and uniform flow of the mixture flowing through an inlet 42 into a distributor 43 provided by pipe cross-arms containing metering openings, Pg.4 line32-36; and also check Pg.4 line81-85, Fig.1).

Regarding claim-2, Oliver discloses wherein the particles contaminants comprise catalyst material (hydrogenation catalysts) entrained in the fluid stream, and wherein the particle contaminants are filtered and retained by the porous materials (The electofilter 14 is a pressure vessel 15 containing a porous particulate bed disposed in an intense electric filed so that solids in the organic liquid are removed by their induced adherence to the particulate bed. The electrofilter is 14 is formed of a metal vessel 15 with an inlet 42 and outlet 56 and contains a suitable particulate solid material 44 completely filling its interior, Pg.4 line24-32; The electrofilter 14 produces the substantially complete removal of the hydrogenation catalyst and the solid absorbent as the organic liquid passes from the inlet 42 through the bed material 44 to the outlet 45, Pg.4 line81-85, Fig.1).

Regarding claim-5, Oliver discloses wherein the porous materials are disposed as beds of randomly- packed elements within the electrostatic separator (electrofilter 14) (The electofilter 14 is a pressure vessel 15 containing a porous particulate bed disposed in an intense electric filed 

Regarding claim-8, Oliver discloses wherein the porous materials are used without glass beads within the separator (The electofilter 14 is a pressure vessel 15 containing a porous particulate bed disposed in an intense electric filed so that solids in the organic liquid are removed by their induced adherence to the particulate bed. The electrofilter is 14 is formed of a metal vessel 15 with an inlet 42 and outlet 56 and contains a suitable particulate solid material 44 completely filling its interior, Pg.4 line24-32, Fig.1). The electrostatic separator uses porous material without glass beads.

Claims 1, 2, 4-6, and 8 are rejected under 35 U.S.C. 102(1) as being anticipated by Smith (WO 8504819).
Regarding claim-1, Smith discloses a method of removing particle contaminants (carbon black) from a fluid stream (oil) within an electrostatic separator (separation apparatus, Fig.4) (Abstract; Pg.29 Para-2 to Pg.32 Para-2, Fig.4), comprising the steps of: 
providing electrostatically-charged porous material (beads 33, Fig.4; and also read Pg.14 Para-2) within the electrostatic separator (Fig.4), the porous material being in an amount sufficient to filter the particle contaminants from the fluid stream; and passing the fluid stream through the electostatically-charged porous material (Pg.29 Para-2 to Pg.32 Para-2, Fig.4).



Regarding claim-4, Smith discloses wherein the environment within the electrostatic separator is a charged environment (Pg.29 Para-2 to Pg.30 Para-1), and wherein the porous materials (beads 33) enable filtration of particle size ranges of less than 50 microns when larger sized particles are not present in the oil (It will be appreciated that the use of an additive, such as in particulate form, can also be desirable where the contaminant is a dispersed phase which will combine with the dispersed phase to produce a dispersion of which the size of the individual droplets or particles is larger than that of the dispersed phase prior to admixture with the additive, Pg.31 Para-3; With the present invention, it is possible to provide an apparatus and method for the effective separation of dispersed phase from a continuous fluid phase, especially where the mean contaminant size is very small e.g. of the order of 0.1 to 100 microns or even 1 mm in diameter, Pg.21 Para-2).



Regarding claim-6, Smith discloses wherein the porous materials (beads 33) are disposed as one or more monolithic layers within the electrostatic separator (separation apparatus, See Fig.4).

Regarding claim-8, Smith discloses wherein the porous materials (beads 33) are used without glass beads within the separator (Pg.29 Para-2 to Pg.30 Para-1, Fig.4) (Suitable materials from which the beads can be made are dielectric material, plastics material, ceramic material and glass, Pg.14 Para-2). The electrostatic separator uses porous material (bead 33) without glass beads.

Claims 1, 4, 6, and 8-9 are rejected under 35 U.S.C. 102(1) as being anticipated by Thompson (US 6129829).
Regarding claim-1, Thompson discloses a method of removing particle contaminants from a fluid stream (dielectric fluid) within an electrostatic separator (electrostatic filter 10, Fig.1) (Abstract; Col.3 line19 to Col.4 line31) comprising the steps of: 


Regarding claim-4, Thompson discloses wherein the environment within the electrostatic separator is a charged environment, and wherein the porous materials enable filtration of particle size ranges of less than 50 microns when larger sized particles are not present in the oil (Filter media sections are desirably a material such as a reticulated foam, which becomes charged in the vicinity of the electrode plates. These foam pores are of a size selected to eliminate the desired particulates, Col.3 line27-30).

Regarding claim-6, Thompson discloses wherein the porous materials (Filter media section 76) are disposed as one or more monolithic layers within the electrostatic separator (electrostatic filter 10) (See Fig.1). 

Regarding claim-8, Thompson discloses wherein the porous materials (Filter media section 76) are used without glass beads within the separator (Col.3 line27-32, Fig.1). The electrostatic separator uses porous material (filter section 76) without glass beads.

.

Claims 1, 4, 6, and 8-9 are rejected under 35 U.S.C. 102(1) as being anticipated by Thompson (US 4594138).
Regarding claim-1, Thompson discloses a method of removing particle contaminants (fine particles) from a fluid stream (dielectric fluid) within an electrostatic separator (filter 10, Fig.4) (Abstract; Col.2 line66 to Col.5 line5; Col.7 line50 to Col.9 line35) comprising the steps of: 
providing electrostatically-charged porous material (filter pad sections 80 with metal electrode 62, Fig.4) within the electrostatic separator (10), the porous material being in an amount sufficient to filter the particle contaminants from the fluid stream; and passing the fluid stream through the electostatically-charged porous material (The fluid will pass through the first electrode 62 into the first filter pad 80 whereby some particles of sufficiently large dimensions will be mechanically filtered from the fluid. The fluid passing from the filter pad 80 toward the next, oppositely charged, electrode 62 will cause many of the previously charged particles to be brought into engagement with the oppositely charged electrode. Further, many of the previously uncharged particles will engage the electrode and be charged according to the charge of that electrode. As the fluid progresses within the case 11, oppositely charged particles will be incidentally brought into proximity with each other whereby, due to their respective charges, they will attract each other to form a floc. Progressive increases in size of the flocculated 

Regarding claim-4, Thompson discloses wherein the environment within the electrostatic separator is a charged environment (Col.8 line1-54), and wherein the porous materials enable filtration of particle size ranges of less than 50 microns when larger sized particles are not present in the oil (For instance, experimentation has demonstrated that a filter constructed according to the first form of the preferred embodiment of the present invention having a total of 17 electrodes sandwiched about reticulated foam filter pads of a thickness of 5/8 of an inch (1.58 cm.) and having approximately 80 pores per square inch of surface area is effective in substantially eliminating particles of a diameter in the range of from about 0.5 microns to about 10 microns from fluid passing therethrough, Col.8 line59-68)

Regarding claim-6, Thompson discloses wherein the porous materials (filter pad sections 80) are disposed as one or more monolithic layers within the electrostatic separator (filter 10) (See Fig.4). 

Regarding claim-8, Thompson discloses wherein the porous materials (filter pad sections 80) are used without glass beads within the separator (filter 10) (Col.2 line66 to Col.5 line5). The electrostatic separator uses porous material (filter pad sections 80) without glass beads.



Claims 1, 4, 6, and 8-9 are rejected under 35 U.S.C. 102(1) as being anticipated by Paul (WO 2009148463).
Regarding claim-1, Paul discloses a method of removing particle contaminants from a fluid stream (dielectric fluid) within an electrostatic separator (filtration unit 130, Fig.4) (Abstract, Para [0060-0069], Fig.4), comprising the steps of: 
providing electrostatically-charged porous material (Filtration media section 440 with electrode plate 420, and 430, Fig.4) within the electrostatic separator (130) (Filtration media sections 440 have several important functions. They provide proper electrode spacing to ensure that the applied voltage is not sufficient to result in shorting between plates. They are desirably capable of accepting a D.C. charge, provide cartridge integrity, and must capture and retain sub-micron particles. The filter media section thicknesses are determined by the voltage, electrode spacing, dielectric strength of the filtration media sections, and the desired end results of the filtering process, Para-0061 line1-6; The filter media desirably comprises a dielectric material capable of accepting a D.C. electric charge such as reticulated foam, paper, fiberglass, fiberboard, polyester, cotton, etc. In the most preferred embodiments of the present invention, the filter media sections are desirably a material such as reticulated foam, which becomes charged in the vicinity of the electrode plates, Para-0061 line 10-14), the porous material being in an amount sufficient to filter the particle contaminants from the fluid stream; and passing the fluid 

Regarding claim-4, Paul discloses wherein the environment within the electrostatic separator is a charged environment, and wherein the porous materials enable filtration of particle size ranges of less than 50 microns when larger sized particles are not present in the oil (Filtration media sections 440 have several important functions. They provide proper electrode spacing to ensure that the applied voltage is not sufficient to result in shorting between plates. They are desirably capable of accepting a D.C. charge, provide cartridge integrity, and must capture and retain sub-micron particles. The filter media section thicknesses are determined by the voltage, electrode spacing, dielectric strength of the filtration media sections, and the desired end results of the filtering process, Para-0061 line1-6; Accordingly, the fluid will move in a serpentine fashion through each successive layer of filter media 440, thereby ensuring an extended dwell time and exposing the fluid to be treated to a substantially increase surface area of filtration media 440. This will provide for optimal filtration of undesired contaminants from the fluid to be treated, Para-0069 line10-13).

Regarding claim-6, Paul discloses wherein the porous materials (filtration media section 440) are disposed as one or more monolithic layers within the electrostatic separator (filtration unit) (Accordingly, the fluid will move in a serpentine fashion through each successive layer of 

Regarding claim-8, Paul discloses wherein the porous materials (filtration media 440) are used without glass beads within the separator (filtration unit 130) (See Fig.4). The electrostatic separator uses porous material (filtration media section 440) without glass beads.

Regarding claim-9, Paul disclose wherein the porous materials are reticulates (The filter media desirably comprises a dielectric material capable of accepting a D.C. electric charge such as reticulated foam, paper, fiberglass, fiberboard, polyester, cotton, etc. In the most preferred embodiments of the present invention, the filter media sections are desirably a material such as reticulated foam, which becomes charged in the vicinity of the electrode plates, Para-0061 line 10-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as obvious over Thompson (US 4594138).
Regarding claim-3, Thompson doesn’t explicitly discloses wherein the porous materials provide void volumes in excess of 70% with surface areas exceeding 1000 square meters per 

Claim 7 is rejected under 35 U.S.C. 103 as obvious over Smith (WO 8504819).
Regarding claim-7, Smith doesn’t explicitly discloses wherein the porous materials are used together with glass beads within the separator but instead teaches a suitable materials from which the beads can be made are dielectric material, plastics material, ceramic material and glass (Pg.14 Para-2). Therefore, it is just a mere of design and constructional detail of an electrostatic separator in which the porous material i.e. porous material beads can be used either with or without additional glass beads and thus comes within the scope of the customary practice followed by a persons skilled in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180207648, US 20050036924, US 5308586, US 4350590, US 3445376, US 2925372, US 3799855, US 3117920, CN 107442285 also teaches electrostatic separator for filtration of contaminants from fluid stream.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651